UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 05-2200




IN RE:   JAMES E. REID,



                                                            Debtor,

---------------------------

JAMES E. REID,

                                                Debtor - Appellant,

           versus



KNARF INVESTMENTS,

                                              Defendant - Appellee,

           and

ELLEN W. COSBY,

                                                           Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-2899-BEL; BK-01-50422-SD)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


James E. Reid, Appellant Pro Se.    Richard L. Costella, MILES &
STOCKBRIDGE, P.C., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           James E. Reid appeals from the district court’s order

affirming the bankruptcy court’s orders dismissing his Chapter 13

bankruptcy petition and entering a consent order lifting the

automatic stay.    Our review of the record and the opinions below

discloses no reversible error.            Accordingly, we affirm for the

reasons   stated   by   the    district    court.      See    Reid   v.    Knarf

Investments, Nos. CA-04-2899-BEL; BK-01-50422-SD (D. Md. filed

Sept. 28, 2005 & entered Sept. 29, 2005).            We deny Reid’s motions

for stay pending appeal and to vacate the district court’s order

and   dispense   with   oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -